           Case 1:20-cv-04539-CM
           Case 1:20-cv-04539-CM Document
                                 Document61
                                          63 Filed
                                             Filed11/12/20
                                                   11/13/20 Page
                                                            Page11ofof22



                                                                          USDCSDNY
                               LEE SHEIKH MEGLEY &                        DOCUMENT
                                 111 West Jackson Boulevard, Suite 2230 -- ELECTRONICALLY FILED
                                        Chicago, Illinois 60604           · DOC #: ________+~_ _

                                            (312) 982-0070
                                                                          DATE FILBD:                  I\_ \ \   artb ~ .
                                         www.leesheikh.com
Ashley E . LaValley
Direct D ial: (312) 982-0068                                                  alavalley@leesheikh.com

                                        November 12, 2020

The Honorable Colleen McMahon
United States District Court, Southern District of New York
500 Pearl Street
New York, NY 10007-1312

Re:     Perry Street Software, Inc. v. Jedi Technologies, Inc.
        Civil Action No. 1:20-cv-04539(CM)
                                                                            11 ~11 A1.- J.,.. i'
                                                                            ) /   Jr,, .,.
                                                                           I .,.,~~,
                                                                                                 •'t' I    ;.       ""'
                                                                                                 f'(,A_., t ,-' ,:, ,.    t.j,   ....."'"""'
Dear Judge McMahon:
                                                                                             -           1\} l~#>c).O
       Jedi Technologies, Inc. ("Jedi") hereby makes application to this Court that certain
information be filed and maintained under seal.

       Contemporaneously with this letter, Jedi filed its Notice Of Submission Of Deposition
Transcript Of Brian Haan In Support Of Defendant Jedi Technologies, Inc. 's Motion For A
Permanent Injunction Enjoining Or Staying Arbitration, as well as a redacted transcript of the
November 6, 2020 deposition of Brian E. Haan. Docket No. 60.

       The deposition transcript is redacted in part at pages 30-31 to protect personally identifiable
information of Mr. Haan, specifically, a list of his personal email addresses, which have been
designated Confidential under the Stipulation and Confidentiality Order, Docket No. 59.

        Jedi makes application to this Court to seal the unredacted copy of the transcript of the
November 6, 2020 deposition of Brian E. Haan, filed herewith pursuant to the Court's Individual
Practices and Procedures, Section V.A. Sealing of this unredacted document is necessary because it
constitutes personally identifiable information of Mr. Haan, the disclosure of which could be used
to electronically hack, harass or otherwise harm Mr. Haan and, as such, is designated Confidential
under the Stipulation and Confidentiality Order, Docket No. 59.

       Accordingly, Jedi respectfully requests that the Court grant Jedi's request to seal an
unredacted copy of the transcript of the November 6, 2020 deposition of Brian E. Haan.
         Case1:20-cv-04539-CM
         Case 1:20-cv-04539-CM Document
                               Document61
                                        63 Filed
                                            Filed11/12/20
                                                  11/13/20 Page
                                                           Page22ofof22

Honorable Colleen McMahon
November 12, 2020
Page 2

                                        Respectfully submitted,




                                        Ashley E. LaValley
                                        Attorney for Defendant-Counterclaim Plaintiff
                                        Jedi Technologies, Inc.

AEL\ck

cc :   All Counsel of Record (by ECF)
